Citation Nr: 1453949	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to March 2006. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran's current psoriasis began in service.  


CONCLUSION OF LAW

The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's service personnel records reflect that he served in combat during his deployment to Iraq.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in his June 2012 notice of disagreement and his testimony during his January 2013 Board hearing, the Veteran asserts that his current psoriasis began in service.  He testified that he initially noticed his skin problems in service, which came and went, and thought that they were acne, but that the skin condition was diagnosed in approximately 2010 as psoriasis.  In January 2013, the Veteran submitted statements from his father and mother reflecting that each noticed red patches on the Veteran's skin, which would later be diagnosed as psoriasis, while he was in service in December 2004.  

The Veteran's service connection claim in this case must be granted.

As reflected in an April 2012 VA examination report, the Veteran has a current diagnosis of psoriasis.  At that time, it was noted that he had been seen in a VA dermatology clinic in February 2011 for a penile rash with a differential diagnosis of psoriasis vs. contact dermatitis, and that subsequently the rash spread to his back, chest, arms, and legs.  It was also noted that prior to that he had been seen in a VA dermatology clinic in 2009 for scaly rash on the shaft of the penis, which was treated as irritant dermatitis.  

Service treatment records reflect that in December 2004 the Veteran reported that he did not currently have symptoms of skin diseases or rashes and did not develop any such symptoms during his deployment to Iraq.  On October 2005 separation examination, the Veteran was noted to have had a normal clinical evaluation of the skin, and when asked if he had ever had skin disease such as acne, eczema, or psoriasis, he responded that he had had acne.  

While psoriasis was not diagnosed or treated in service, such skin problems are consistent with the circumstances, conditions, and hardships of the Veteran's combat service in Iraq.  See 38 U.S.C.A. § 1154(b).  Given the Veteran's testimony that he initially noticed his psoriasis in service, which came and went, and thought that it was acne, and the supporting statements of his parents, and resolving reasonable doubt in his favor, the Board finds the Veteran's assertions that his skin problems, eventually diagnosed as psoriasis, began in service.  In this regard, while the Veteran might not be competent to diagnose psoriasis, he is competent to report that his current skin problems, diagnosed as psoriasis by medical professionals, are the same skin problems he began having in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes the April 2012 opinion of the VA examiner that the Veteran's current psoriasis is not related to service.  However, this opinion was based on the examiner's determination that the Veteran's current psoriasis was not likely related to a pustule on the penis shaft for which the Veteran was treated in March 2003.  During that April 2012 examination and his January 2013 Board hearing, the Veteran reported that his psoriasis first began in service on the backs of his ankles and knees; he has not contended that his in-service pustule on the penis was the psoriasis for which he has a current diagnosis.  Thus, the Board finds the April 2012 VA examiner's opinion to be of little probative value.

Given the above, the Board finds the evidence regarding whether the Veteran's psoriasis began in service to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that his current psoriasis began in service.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting the benefit sought on appeal, any error committed with respect to the duty to notify or assist is harmless and will not be further discussed.


ORDER

Service connection for psoriasis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


